Citation Nr: 1542134	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel












INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that the Veteran in a letter dated in June 2014 informed the Board that he was unable to attend a hearing scheduled before the Board in August 2014 "due to monetary constraints and inability to take time off from work."  Furthermore, the Veteran indicated that he did not believe his attendance difficulties would be rectified and so he informed the Board that he was withdrawing his request for a hearing.  The Veteran did indicate that if there was another way to resolve his situation that did not involve travel to Washington D.C. he would like information regarding said option. 

In a notice dated in March 2014 that accompanied the Statement of the Case (SOC), the Veteran was informed that he could elect three different options if he wanted a hearing before a Veterans Law Judge (VLJ):  (1) a hearing via live videoconference;  (2) a hearing in person at the Board headquarters in Washington D.C.;  or (3) a hearing in person at a local VA office at a future time when a Veterans Law Judge travels to said VA office.  Although the Veteran requested information regarding alternate options for having a hearing before a VLJ in the June 2014 letter, he was fully apprised of his options regarding a hearing in the March 2014 notice.  Accordingly, the Board finds that no additional notice is required as it has already been provided, and under these facts, finds that there is no outstanding request for a hearing. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has bilateral hearing loss as defined by VA regulation.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 
and Other Preliminary Matters

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in January 2012.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, the Veteran was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified the Veteran of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records.  As discussed previously, the Veteran had the opportunity to testify before a VLJ in August 2014 but he cancelled that hearing in June 2014.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA compensation examination to substantiate the claims of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded a VA examination in June 2012.  As discussed in greater detail below, the basis of this denial is that the competent evidence indicates that there is not a hearing loss disability as defined by VA regulation at any time in appellate status.

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

The Board is cognizant that in June 2014, after the last adjudication of this appeal, the Veteran submitted a statement signed by multiple co-workers attesting to the Veteran's difficulty hearing, with the Veteran having to ask others to repeat themselves.  Although this was after the last adjudication of this appeal, as this statement was submitted after February 2013, the Veteran is presumed to waive Agency of Original Jurisdiction (AOJ) review this evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).  The Board will consider this evidence in the first instance.


Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is sensorineural hearing loss (SNHL), as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability;  (2) in-service incurrence or aggravation of a relevant disease or an injury;  and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater;  or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater;  or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation in January 2012.  In his application he claimed that the following six disabilities were related to his military service: vision impairment, hearing loss, back injury, wrist/hand injury, thumb injury, and ear injury.  Specifically with regards to the Veteran's bilateral hearing loss claim, he states that his exposure to repeat cannon and gunfire, especially when his ear plugs would become dislodged, contributed to his hearing loss. 

In a July 2012 rating decision, the RO granted service connection for tinnitus, and denied service connection for the other five disabilities claimed by the Veteran.  The RO's rating decision was based on the Veteran's statements, his service treatment records, and a VA examination report in June 2012.  As to the bilateral hearing loss claim, the RO noted that the Veteran reported in-service acoustic trauma (based on exposure to cannon fire as a function of the Veteran's military occupational specialty).  

As indicated by the grant of service connection for tinnitus, there is evidence of acoustic trauma in service and there is some evidence of a hearing loss disability in service.  The basis of the denial of service connection in this decision, however, is that there is no current hearing loss disability pursuant to VA regulations as defined in 38 C.F.R. § 3.385 (outlined above).

A VA outpatient record conducted in June 2009 indicated audiometric results that are within normal levels.  On subsequent outpatient records, the Veteran consistently reported hearing loss, and the various VA examiners continue to record that his audiology exam did not indicate hearing loss for VA purposes.  Audiometry on a VA examination conducted in June 2012 indicates the following puretone thresholds, in decibels:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	20	20	15	20	20
LEFT		20	15	20	15	25

In addition, speech discrimination scores using the Maryland CNC word list was 94 percent in both ears.  Based on these examination results, the Veteran does not have bilateral hearing loss under VA standards pursuant to 38 C.F.R. § 3.385, as confirmed by the VA examiner in her examination report.  That is, although a left SNHL in the frequency range of 6000 Hz or higher was found, this does not constitute a hearing loss disability as defined by VA regulation.

Lay persons are competent to describe the symptoms of bilateral hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469.  However, the audiometric results from the 2012 VA examination, undisturbed as they are by any contrary medical evidence, have far more probative weight then the lay testimony as to the Veteran's hearing difficulty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Although the Board has considered the lay statements from the Veteran and the signed statement from his coworkers, this is evidence that the Veteran has some difficulties hearing, and lay persons  are competent to provide these statements.  Lay persons are not competent, however, to provide the audiometric findings necessary for a finding of a hearing loss disability as defined by 38 C.F.R. § 3.385.  The fact remains that the post-service medical records do not contain a diagnosis of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of a hearing loss disability for VA purposes during any period under appeal.


ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


